IN THE SUPREME COURT OF THE STATE OF NEVADA


                MICHAEL DOTY,                                            No. 69189
                                          Appellant,
                                   vs.
                TONYA DUBIN,                                                     FILED
                                          Respondent.
                                                                                 JAN 21 2016
                                                                               TRACE K. LINDEMAN
                                                                            CLERKAIF SUPREME COURT
                                                                            BY     • Vf
                                                                                 DEPUTY CLERK
                                         ORDER DISMISSING APPEAL
                              This is an appeal from an order extending a temporary
                protective order. Eighth Judicial District Court, Family Court Division,
                Clark County; Denise L. Gentile, Judge.
                              Our review of the documents submitted to this court pursuant
                to NRAP 3(g) reveals a jurisdictional defect. Specifically, it appears that
                the judgment or order designated in the notice of appeal is not
                substantively appealable. See NRAP 3A(4. This court has jurisdiction to
                consider an appeal only when the appeal is authorized by statute or court
                rule.    Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152
                (1984). No statute or court rule provides for an appeal from an order
                extending a protective order. Accordingly, we conclude that we lack
                jurisdiction, and we
                              ORDER this appeal DISMISSED.




                                               A6-A               , J.
                                          Hardesty


                                                                                          J.
                Saitta
SUPREME COURT
      OF
    NEVADA

(0) 1947A   e
                                                                                       gc, -ozeiso
                cc: Hon. Denise L. Gentile, District Judge, Family Court Division
                     Michael Doty
                     Robinson Law Group
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


tO) 1947A                                          2